Citation Nr: 1211572	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-40 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to include herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include herbicide exposure.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to February 1966.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.    

It is noted that in his VA Form 9, dated in October 2009, the Veteran requested a Board hearing.  However, during a February 2010 decision review officer (DRO) hearing, the Veteran indicated that such a hearing sufficed and that he did not wish to proceed to testify before a Veterans Law Judge.  As such, the request has been withdrawn and the Board may proceed.  


FINDINGS OF FACT

1.  The Veteran's hypertension is not related to a disease, injury, or herbicide exposure in service.

2.  The Veteran's diabetes mellitus is not related to a disease, injury, or herbicide exposure in service.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, (2011).

2.  The Veteran's diabetes mellitus was not incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Prior to initial adjudication, a January 2009 letter was sent to the Veteran which satisfied the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187.  
The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

VA also has a duty to request medical records from the Social Security Administration (SSA) when it has actual notice a veteran is in receipt of disability compensation.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Letters dates in February 2006 and May 2006 requested that the Veteran submit evidence relating to his SSA income as there was an issue of overpayment.  In a February 2009 inquiry of the SSA database, it was indicated that the Veteran received Supplementary Medical Insurance (SMI), and did not disclose any evidence of disability compensation.  In a December 2009 statement, the Veteran appears to reply to the RO's requests dated in February 2006 and May 2006 regarding overpayment and requested debt reduction for his social security award.  As the SSA database does not indicate the receipt of disability benefits and the Veteran and his representative have never asserted the receipt of SSA benefits, the Board concludes that the single notation in December 2009 was a miscommunication of the Veteran and that he was instead referring to the SMI benefits.  Given the foregoing, attempts to procure any such records are not required by the duty to assist.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4)(2011).  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The Board acknowledges that the Veteran has not had a VA examination specifically for his claims for hypertension or diabetes mellitus.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed in this case because the Veteran's there is no competent evidence that the Veteran was exposed to herbicides during service or that the disorders are related to service.  See Duenas v. Principi¸ 18 Vet. App. 512, 519 (2004)(finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki¸601 F.3d 1274, 1278 (Fed. Cir. 2010)(noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Accordingly, without an in-service injury or event, it was not necessary to obtain a medical examination or medical opinion in order to decide the claims for hypertension or diabetes based on herbicide exposure.  38 C.F.R. § 3.159(c)(4)(i).  

VA has also assisted the Veteran throughout the course of this appeal by providing him with an August 2010 SOC, which informed him of the laws and regulations relevant to his claims for service connection.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


b. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 C.F.R. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Guetierrez v. Principi, 19 Vet. App. 1, 5 (2004)(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The Veteran's primary assertion is that he has developed hypertension and diabetes mellitus, as a result of exposure to herbicides (Agent Orange) during service.  The medical evidence of record establishes that the Veteran has the disabilities for which he claims service connection, i.e., hypertension and diabetes mellitus, type II.  The service treatment records do not show that the disability was present during active duty.  Rather, the Veteran's primary claim is that he was exposed to herbicides during active service and that, accordingly, presumptive service connection is warranted for these disabilities.  See 38 C.F.R. § 3.309(e).  

The key issue upon which the success or failure of the Veteran's claims rests is whether he was exposed to herbicides during active service.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  VA Manual M21-1MR describes "blue water" veterans in the following passage: "Veterans who served aboard large ocean-going ships that operated on the offshore waters of the RVN [Republic of Vietnam] are often referred to as 'blue water' veterans because of the blue color of the deep offshore waters.  They are distinguished from 'brown water' veterans who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of the RVN.  Brown water Navy and Coast Guard veterans receive the same presumption of herbicide exposure as veterans who served on the ground in the RVN."  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.  

In order for the presumption of exposure to be extended to a Blue Water Navy Veteran, development must provide evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier. In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, September 9, 2010.  Since there is no way to verify which crewmembers of a docked ship may have gone ashore, C&P Service has determined that the Veteran's lay statement is sufficient.  This is in keeping with 38 U.S.C.A. § 1154, which states that consideration shall be given to the places, types, and circumstances of a Veteran's service, and with 38 C.F.R. § 3.159(a)(2), which states that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  In claims based on docking, the circumstances of service have placed the Veteran in a position where going ashore was a possibility and the Veteran, by virtue of being there, is competent to describe leaving the ship and going ashore.  The circumstances also establish credibility unless there is evidence to the contrary.  See Training Letter 10-06, Section II, third paragraph.

The Veteran has asserted consistently throughout the appeal of his claims that he was assigned to the U.S.S. Ranger and his service treatment records show this assignment.  See DD Form 214.  The Board has reviewed the materials referred to in the Training Letter to see if the U.S.S. Ranger "operated temporarily in Vietnam waterways or docked to the shore" while the Veteran was on board the ship.  From its review of these materials, the Board notes that the U.S.S. Ranger was an "aircraft carrier," and none of the materials show that this ship "operated on Vietnam's inland waterways."  See Dictionary of American Naval Fighting Ships (DANFS).  

Moreover, the Veteran has consistently indicated that he did not set foot on the shores of Vietnam, go into the inland water ways of Vietnam, or that the U.S.S. Ranger was ever docked.  See Training Letter 10-06.  Rather, he has stated that the U.S.S. Ranger was off the coast of Vietnam.  The history of the ships operations confirms this.  The RO was informed by NPRC that there were no records of the Veteran serving or being exposed to herbicides in the Republic of Vietnam.  The Veteran has stated that he worked on numerous planes aboard the U.S.S. Ranger Aircraft Carrier which were contaminated with Agent Orange.  It is from these activities that the Veteran claims he was exposed to herbicides.  However, this type of service does not qualify for the presumption of exposure.  Id.  The Board finds that presumptive service connection is not warranted.  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCart v. West, 12 Vet. App. 164, 167 (1999).  Here, there is no evidence on file which directly links any current hypertension or diabetes mellitus with herbicide exposure in service.

The Board has reviewed the Veteran's claims file to determine if there is any indication of diabetes mellitus, type II or hypertension in service.  The Veteran's service treatment records, however, contain no sign of any sort of such problems.  His separation examination dated in February 1966 contains no indication of heart or endocrine system abnormalities.  His blood sugar results were negative and his blood pressure was 120/84 during this examination.  It should be noted that hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).  The Veteran's blood pressure did not meet the requirements for hypertension while in service.

A VA treatment note dated in August 2000 provides that the Veteran was diagnosed with controlled hypertension.  A January 2008 VA note provides that the Veteran had diagnoses of diabetes mellitus and hypertension.  A January 2009 private treatment note shows that the Veteran's diabetes mellitus required insulin and restricted diet or oral hypoglycemic agent and restricted diet.  This note also indicated that the Veteran had mild-proliferative diabetes mellitus retinopathy.  There are no etiological medical opinions associated with the claims file.  

As provided above, the Veteran asserts that his hypertension and diabetes mellitus are due to his active service to include herbicide exposure.  The Board acknowledges the Veteran's lay statements.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hypertension and diabetes mellitus are not conditions capable of lay diagnosis, much less the type of conditions that can be causally related to military service or another disability without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is competent to report symptoms he experienced.  However, he is not competent to proffer a diagnosis or provide an opinion as to the etiology of these disabilities.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claims on direct bases.  Consequently, the benefit-of-the- doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension, to include herbicide exposure, is denied. 

Entitlement to service connection for diabetes mellitus, to include herbicide exposure, is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


